Citation Nr: 1614700	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbosacral spine, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to December 1997 and from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal, however, is retained by the RO in Columbia, South Carolina.


FINDING OF FACT

In March 2016, after the appeal was perfected but prior to the promulgation of a decision by the Board, the Veteran withdrew the issues of entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence and entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbosacral spine, L5-S1.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbosacral spine, L5-S1, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in March 2016, the Veteran submitted a written statement expressing his intent "to withdraw all pending appeal[s] at this time."  Thus, these matters have been properly withdrawn from appeal.

The Veteran has withdrawn his appeal of the issues of entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence and entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbosacral spine, L5-S1, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues are dismissed.


ORDER

The appeal for entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence is dismissed.

The appeal for entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbosacral spine, L5-S1, is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


